

Exhibit 10.1
AMENDMENT NO. 3
TO
THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT


This AMENDMENT NO. 3 TO THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this
“Amendment”) is entered into as of February 8, 2016, by and among RADISYS
CORPORATION, an Oregon
corporation (“Borrower”), and SILICON VALLEY BANK (“Bank”). Capitalized terms
used herein without
definition shall have the same meanings given them in the Loan Agreement (as
defined below).


BACKGROUND


A.     Borrower and Bank have entered into that certain Third Amended and
Restated Loan and Security
Agreement dated as of March 14, 2014 (as may be amended, restated, or otherwise
modified, the “Loan
Agreement”), pursuant to which the Bank has extended and will make available to
Borrower certain
advances of money.


B.     Borrower desires that Bank amend the Loan Agreement, upon the terms and
conditions more fully set forth
herein.


C.     Subject to the representations and warranties of Borrower herein and upon
the terms and conditions set
forth in this Amendment, Bank is willing to provide the amendment contained
herein.


AGREEMENT


NOW, THEREFORE, in light of the foregoing background and intending to be legally
bound, the parties hereto
agree as follows:


1.     AMENDMENT TO THE LOAN AGREEMENT.


1.1     SECTION 2.5 (FEES). Section 2.5 of the Loan Agreement is hereby amended
by changing subsections (c),
(d) and (e) to "(d,)" "(e)" and "(f)" respectively and inserting a new
subsection (c) as follows:


"(c)     Facility Fee. A fully earned, non-refundable facility fee of $52,500
annually, payable on January 1 of each year; provided that the facility fee for
calendar year 2016 shall be prorated and payable on the Third Amendment
Effective Date;”


Section 2.5(d) (previously Section 2.5(c)) of the Loan Agreement is hereby
amended and restated in its entirety as follows:


“(d)    Termination Fee.    Upon termination of this Agreement for any reason
prior to the Revolving Line Maturity Date, in addition to the payment of any
other amounts then-owing, a termination fee in an amount equal to (i) one and
one-half percent (1.50%) of the Revolving Line if termination occurs on or
before the first anniversary of the Third Amendment Effective Date or (ii)
three-quarters of a percent (0.75%) of the Revolving Line if termination occurs
after the first anniversary of the Third Amendment Effective Date but prior to
the Revolving Line Maturity Date; provided that no termination fee shall be
charged if the credit facility hereunder is replaced with a new facility from
Bank; and"
1.2     SECTION 6.8 (OPERATING ACCOUNTS). Subsection (b) of Section 6.8 of the
Loan Agreement
is hereby amended and restated in its entirety as follows:


“(b)    As of the Third Amendment Effective Date, and at all times thereafter,
Borrower shall, and shall cause its Subsidiaries to, maintain Borrower’s and its
Subsidiaries’ primary Domestic operating and other deposit and investment
accounts with Bank and Bank’s Affiliates.”








--------------------------------------------------------------------------------



1.3     SECTION 6.9 (FINANCIAL COVENANTS). Section 6.9 of the Loan Agreement is
hereby amended by adding a new subsection (b) as follows:


“(b)Minimum Adjusted EBITDA.    Minimum Adjusted EBITDA on a trailing twelve
month basis measured as of the last day of each fiscal quarter as follows: (i)
if either (1) the trailing 3-month average outstanding principal balance or (2)
the outstanding principal balance at quarter end, is greater than $15,000,000,
then Adjusted EBITDA shall be greater than or equal to $10,000,000; or (ii) if
either (1) the trailing 3-month average outstanding principal balance or (2) the
outstanding principal balance at quarter end is less than or equal to
$15,000,000, then Adjusted EBITDA shall be greater than or equal to $7,500,000.”


1.4     SECTION 13.1 (DEFINITIONS). The following definition in Section 13.1 of
the Loan Agreement
is hereby amended and restated in their entirety and replaced with the
following:


‘“Borrowing Base” is (i) the sum of (a) 80% of Eligible Accounts, plus, without
duplication, (b) 80% of Eligible Foreign Accounts where Nokia Siemens or Philips
Medical (or one of their respective Subsidiaries) is the Account Debtor, plus,
without duplication, (c) 75% of Eligible Foreign Accounts where neither Nokia
Siemens nor Philips Medical (or one of their respective Subsidiaries) is the
Account Debtor, minus (ii) any account payables that are aged over sixty (60)
days from the invoice date (or, if there is no invoice, within sixty (60) days
of the document date); provided, however, that Bank may decrease the foregoing
percentages in its good faith business judgment based on events, conditions,
contingencies, or risks which, a determined by Bank, may adversely affect
Collateral.’
‘“Revolving Line”’ is an aggregate principal amount equal to Thirty-Five Million
Dollars         ($35,000,000).
‘“Revolving Line Maturity Date”’ is February 8, 2018.
1.5     SECTION 13.1 (DEFINITIONS). The following definitions are added to
Section 13.1 of the Loan Agreement
in the appropriate alphabetical order:


‘“Adjusted EBITDA” shall mean (a) Net Income, plus (b) Interest Expense, plus
(c) to the extent deducted in the calculation of Net Income, depreciation
expense and amortization expense, plus (d) income tax expense, plus (e) non-cash
stock compensation expense, plus (f) restructuring costs; provided that, for
purposes of calculating Adjusted EBITDA, restructuring costs shall be limited as
follows:
12 Month Period Ended:
Restructuring Costs
3/31/2016
$1,700,000
6/30/2016
$1,140,000
9/30/2016
$1,000,000
12/31/16 and thereafter
$—



‘“Net Income” means, as calculated on a consolidated basis for Borrower and its
Subsidiaries for any period as at any date of determination, the net profit (or
loss), after provision for taxes, of Borrower and its Subsidiaries for such
period taken as a single accounting period.’
‘“Third Amendment Effective Date” means February 8, 2016.’
1.6     EXHIBIT D (COMPLIANCE CERTIFICATE). Exhibit D to the Loan Agreement is
amended and








--------------------------------------------------------------------------------



restated in its entirety as set forth in Exhibit B hereto.


2.     BORROWER’S REPRESENTATIONS AND WARRANTIES. Borrower represents and
warrants that:


(a) immediately upon giving effect to this Amendment, (i) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (ii) no Event of Default has occurred and
is continuing;


(b) Borrower has the corporate power and authority to execute and deliver this
Amendment and to
perform its obligations under the Loan Agreement, as amended by this Amendment;


(c) the certificate of incorporation, bylaws and other organizational documents
of Borrower delivered
to Bank on the date of this Amendment remain true, accurate and complete and
have not been
amended, supplemented or restated and are and continue to be in full force and
effect;


(d) the execution and delivery by Borrower of this Amendment and the performance
by Borrower of
its obligations under the Loan Agreement, as amended by this Amendment, have
been duly
authorized by all necessary corporate action on the part of Borrower;


(e) this Amendment has been duly executed and delivered by the Borrower and is
the binding
obligation of Borrower, enforceable against it in accordance with its terms,
except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
liquidation, moratorium
or other similar laws of general application and equitable principles relating
to or affecting
creditors’ rights; and


(f) as of the date hereof, it has no defenses against the obligations to pay any
amounts under the
Obligations. Borrower acknowledges that Bank has acted in good faith and has
conducted in a
commercially reasonable manner its relationships with such Borrower in
connection with this
Amendment and in connection with the Loan Documents.


Borrower understands and acknowledges that Bank is entering into this Amendment
in reliance upon, and in partial consideration for, the above representations
and warranties, and agrees that such reliance is reasonable and
appropriate.


3.     LIMITATION. The amendment set forth in Section 1 shall be limited
precisely as written and shall not be
deemed (a) to be a forbearance, waiver or modification of any other term or
condition of the Loan Agreement or of any other instrument or agreement referred
to therein or to prejudice any right or remedy which Bank may now have or may
have in the future under or in connection with the Loan Agreement or any
instrument or agreement referred to therein; (b) to be a consent to any future
consent or modification, forbearance or waiver to any instrument or agreement
the execution and delivery of which is consented to hereby, or to any waiver of
any of the provisions thereof; or (c) to limit or impair Bank’s right to demand
strict performance of all terms and covenants as of any date.


4.     EFFECTIVENESS. This Amendment shall become effective upon the
satisfaction of all the
following conditions precedent:


4.1     Amendment. Borrower and Bank shall have duly executed and delivered this
Amendment to Bank;


4.2     Reaffirmation of Guaranty. Radisys International LLC shall have duly
executed
and delivered a Reaffirmation of Guaranty substantially in the form of Exhibit A
attached hereto; and


4.3     Payment of Bank Expenses. Borrower shall have paid all Bank Expenses
(including all reasonable
attorneys’ fees and reasonable expenses) incurred through the date of this
Amendment.








--------------------------------------------------------------------------------





5.     COUNTERPARTS. This Amendment may be signed in any number of counterparts,
and by different parties
hereto in separate counterparts, with the same effect as if the signatures to
each such counterpart were upon a single instrument. All counterparts shall be
deemed an original of this Amendment.


6.     INTEGRATION. This Amendment and any documents executed in connection
herewith or pursuant hereto
contain the entire agreement between the parties with respect to the subject
matter hereof and supersede all prior agreements, understandings, offers and
negotiations, oral or written, with respect thereto and no extrinsic evidence
whatsoever may be introduced in any judicial or arbitration proceeding, if any,
involving this Amendment; except that any financing statements or other
agreements or instruments filed by Bank with respect to Borrower shall remain in
full force and effect. This Amendment is a Loan Document.


7.     GOVERNING LAW; VENUE. THIS AMENDMENT SHALL BE GOVERNED BY AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
CALIFORNIA. Borrower and Bank each submit to the exclusive jurisdiction of the
State and Federal courts in Santa Clara County, California.


[signature page follows]












--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.


 
BORROWER:
 
 
 
 
 
RADISYS CORPORATION
 
 
 
 
By:
/s/ Jon Wilson
 
Printed Name:
Jon Wilson
 
Title:
Chief Financial Officer













--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.
 
BANK:
 
 
 
 
 
SILICON VALLEY BANK
 
 
 
 
By:
/s/ Jayson Davis
 
Printed Name:
Jayson Davis
 
Title:
Vice President











--------------------------------------------------------------------------------




EXHIBIT A
Reaffirmation of Unconditional Secured Guaranty
This Reaffirmation of Unconditional Secured Guaranty is entered into as of
February 8, 2016, by the undersigned (the “Guarantor”) in favor of SILICON
VALLEY BANK (“SVB”).
WHEREAS,
Guarantor executed and delivered to SVB an Unconditional Secured Guaranty dated
as of August 8, 2011 (the “Guaranty”) with respect to the obligations of RadiSys
Corporation, an Oregon corporation (“Borrower”), under that certain Loan and
Security Agreement dated as of August 7, 2008, by and between Borrower and SVB;

WHEREAS,
Guarantor executed and delivered to SVB that certain Reaffirmation of
Unconditional Secured Guaranty dated as of July 29, 2013 with respect to the
obligations of Borrower, under that certain Second Amended and Restated Loan and
Security Agreement dated as of July 29, 2013 , by and between Borrower and SVB.

WHEREAS,
Guarantor executed and delivered to SVB that certain Reaffirmation of
Unconditional Secured Guaranty dated as of March 14, 2014 with respect to the
obligations of Borrower, under that certain Third Amended and Restated Loan and
Security Agreement dated March 14, 2014 (as may be amended, restated, or
otherwise modified, the “Loan Agreement”),by and between Borrower and SVB;

WHEREAS,
Guarantor executed and delivered to SVB that certain Reaffirmation of
Unconditional Secured Guaranty dated as of May 30, 2014 with respect to the
obligations of Borrower under that certain Amendment No. 1 to Third Amended and
Restated Loan and Security Agreement dated as of May 30, 2014;

WHEREAS,
Guarantor executed and delivered to SVB that certain Reaffirmation of
Unconditional Secured Guaranty dated as of April 23, 2015 with respect to the
obligations of Borrower under that certain Amendment No. 2 to Third Amended and
Restated Loan and Security Agreement dated as of April 23, 2015; and

WHEREAS,
Borrower and SVB are amending the Loan Agreement pursuant to that certain
Amendment No. 3 the Third Amended and Restated Load and Security Agreement dated
as of the date hereof (the "Amendment").

Now therefore, for valuable consideration, receipt of which is acknowledged,
each Guarantor hereby agrees as follows:
1.
Capitalized Terms. Unless otherwise defined in this Reaffirmation of
Unconditional Secured Guaranty, all capitalized terms shall have the meaning
given to them in the Guaranty or, if not specified there, the Amendment.

2.
Reaffirmation of Guaranty. Guarantor has reviewed the Amendment. Guarantor
hereby ratifies and reaffirms its obligations under the Guaranty and agrees that
none of the amendments or modifications to the Third A&R Loan Agreement as set
forth in the Amendment, shall impair such Guarantor’s obligations under the
Guaranty or SVB’s rights under the Guaranty.

3.
Continuing Effect and Absence of Defenses. Guarantor acknowledges that the
Guaranty is still in full force and effect and that Guarantor has no defenses,
other than actual payment of the guaranteed obligations, to enforcement of the
Guaranty. Guarantor waives any and all defenses to enforcement of the Guaranty
that might otherwise be available as a result of the amendment of the Third A&R
Loan Agreement.







 
RADISYS INTERNATIONAL LLC, a Delaware
 
limited liability company formerly known as
 
CONTINUOUS COMPUTING CORPORATION, a
 
Delaware corporation
 
 
 
 
 
By:
/s/ Jon Wilson
 
Printed Name:
Jon Wilson
 
Title:
Chief Financial Officer



EXHIBIT B
FORM OF COMPLIANCE CERTIFICATE




--------------------------------------------------------------------------------






TO:    SILICON VALLEY BANK                        Date:
FROM:
The undersigned authorized officer of Radisys Corporation (“Borrower”) certifies
that under the terms and conditions of the Third Amended and Restated Loan and
Security Agreement dated March 14, 2014, between Borrower and Bank (the
“Agreement”), (1) Borrower is in complete compliance for the period ending
_______________ with all required covenants except as noted below, (2) there are
no Events of Default, (3) all representations and warranties in the Agreement
are true and correct in all material respects on this date except as noted
below; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, (4)
Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement,
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank. Attached are the
required documents supporting the certification. The undersigned certifies that
these are prepared in accordance with generally GAAP consistently applied from
one period to the next except as explained in an accompanying letter or
footnotes. The undersigned acknowledges that no borrowings may be requested at
any time or date of determination that Borrower is not in compliance with any of
the terms of the Agreement, and that compliance is determined not just at the
date this certificate is delivered. Capitalized terms used but not otherwise
defined herein shall have the meanings given them in the Agreement.


Please indicate compliance status by circling Yes/No under “Complies” column.

Reporting Covenant
Required
Complies
 
 
 
Monthly consolidating financial statements
Monthly within 15 days if Advances or Letters of Credit are outstanding at
month-end
Yes No
Monthly cash flow statements evidencing
Borrower’s compliance with terms of
Section 6.8(b)
Monthly within 15 days
Yes No
Quarterly consolidating financial statements + Compliance Certificate Quarterly
and annual financial statement requirement may be met by delivery of 10Q and 10K
reports in accordance with the provisions of Section 6.2. Compliance Certificate
required with every delivery of a 10Q and 10K.
Quarterly within 45 days
Yes No
Annual financial statement + Compliance
Certificate1
FYE audited within 90 days
Yes No
10Q, 10K and 8K + Compliance Certificate1
Within 5 days after filing with SEC, but, (i) in case of 10Qs, no later than
within 45 days of the last day of the first three fiscal quarter ends of each
fiscal year, and (2) in case of 10Ks, no later than 90 days of the last day of
each fiscal year
Yes No
Monthly Compliance Certificate showing compliance with covenants
Monthly within 15 days if Advances or Letters of Credit are outstanding at
month-end
Yes No
Transaction Report (and schedules attached thereto)
(i) with each request for an Advance, (ii) no later than 5:00 p.m. Pacific time
Monday of each week immediately following a week when Liquidity is less than the
Liquidity Threshold, and (iii) within twenty (20) days after the end of each
month when Liquidity is greater than or equal to the Liquidity Threshold.
Yes No
Material Litigation report
Promptly
Yes* No





--------------------------------------------------------------------------------




Annual board approved financial projections
Annually within 60 days of fiscal
year end
Yes No
*If yes, attached is a summary of the Material Litigation not previously
disclosed by Borrower or any of its Subsidiaries.
 
Financial Covenant
Required
Actual
Complies
 
 
 
 
Liquidity
(tested monthly as of the last Business Day of each month)
Not less than $10,000,000 as of the last Business Day of each month
$______
Yes No
Minimum Adjusted EBITDA
On a TTM basis as of the last day of each quarter: (i) if either (1) the
trailing 3-month average outstanding principal balance or (2) the outstanding
principal balance at quarter end, is greater than $15,000,000, then Adjusted
EBITDA shall be greater than or equal to $10,000,000; or (ii) if either (1) the
trailing 3-month average outstanding principal balance or (2) the outstanding
principal balance at quarter end is less than or equal to $15,000,000, then
Adjusted EBITDA shall be greater than or equal to $7,500,000.
$______
Yes No
 
Pricing - Liquidity Threshold
Actual
Applies
Liquidity Threshold Pricing:
If Borrower’s Liquidity is greater than $15,000,000 as of the last Business Day
of each month (excluding the last Business Day of the Last month of any fiscal
quarter) - Prime Rate plus 75 basis points


If Borrower’s Liquidity is greater than $20,000,000 as of the last Business Day
of the last month of any fiscal quarter - Prime Rate plus 75 basis points


If Borrower’s Liquidity is equal to or less than $15,000,000 as of the last
Business Day of each month (excluding the last Business Day of the Last month of
any fiscal quarter) - Prime Rate plus 225 basis points


If Borrower’s Liquidity is equal to or less than $20,000,000 as of the last
Business Day of the last month of any fiscal quarter - Prime Rate plus 225 basis
points
$______


Yes No






Yes No




Yes No






Yes No



The financial covenant analys[is][es] and information set forth in Schedule 1
attached hereto are true and accurate as of the date of this Certificate. The
following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)
------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------


RADISYS CORPORATION
 
BANK USE ONLY
 
 
 
By:
Received by:
 
Name:
 
AUTHORIZED SIGNER
Title:
Date:
 
 
Verified:
 
 
 
AUTHORIZED SIGNER
 
Date:
 
 
Compliance Status
Yes No



Schedule 1 to Compliance Certificate
Financial Covenants of Borrower
Dated:    ____________________




--------------------------------------------------------------------------------




I.    Liquidity (Section 6.9(a)) (Tested Monthly)
Required:
Liquidity of not less than Ten Million Dollars ($10,000,000) as of the last
Business Day of each month.

Actual:


A.
Borrower’s unrestricted cash and Cash Equivalents
$_______
B.
the unused portion of the Revolving Line
$_______
C.
Sum of lines A through B
$_______



Is line C greater than or equal to $10,000,000?
_________ No, not in compliance                      Yes, in compliance




